Title: George S. McKiernan to James Madison, 8 October 1834
From: McKiernan, George S.
To: Madison, James


                        
                            
                                Honoured Sir, 
                            
                            
                                
                                    Wheeling Va.
                                
                                 Octr. 8. 1834.
                            
                        
                        
                        An individual, who is totally unknown to your Excellency, presumes to beg a slight favour, which lies only in
                            your Excellency’s power to grant. As all he desires is a mere specimen of your Excellency’s hand writing an
                            acknowledgement of the receipt of this letter, will be cherished as an invaluable treasure by one who has ever admired the
                            wisdom, and sublime qualities of your Excellency. Your Excellencys Most Obt. Humble Servt.
                        
                        
                            
                                Geo. S. McKiernan
                            
                        
                    